Citation Nr: 0428542	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from December 1967 to November 
1970 and from December 1970 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of the hearing 
has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.   

Review of the claims folder does not reveal notice from the 
RO to the veteran that complies with these notice 
requirements.  Specifically, the February 2002 letter to the 
veteran does not adequately explain which portion of evidence 
needed to substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The inclusion of the implementing regulation in the 
March 2003 statement of the case in insufficient to satisfy 
the requirements of 38 U.S.C.A. § 5103(a).  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also finds that a remand is required to comply with 
VA's duty to assist the veteran in the evidentiary 
development necessary to support his claim.  The VCAA 
provides that VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  The veteran has alleged that his 
service medical records are incomplete.  Review of the 
available service medical records discloses references to 
some of his records being lost when he last had an assignment 
out of the country.  There is no indication that an attempt 
has been made to locate these records.  In addition, during 
the September 2003 Travel Board hearing, the veteran related 
that he had been passed over for promotion or rating in 
service because his performance had been adversely affected 
by his narcolepsy.  The veteran's service personnel records 
have not been secured.  Also during the Travel Board hearing, 
the veteran indicated that he had relevant medical treatment 
immediately after service at the Fox Army Hospital at 
Redstone Arsenal.  These records have not been obtained.  
Finally, the veteran has indicated that the Social Security 
Administration has determined that he is disabled, but there 
is no record of this decision in the claims folder.  The duty 
to assist includes the responsibility to obtain any relevant 
Social Security records.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  A 
remand is required to address these matters.  

The Board notes that, pursuant to the VCAA, VA's duty to 
assist in the case of a disability compensation claim 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Upon receipt of additional 
evidence described above, the RO should determine whether an 
examination or opinion is necessary to decide the instant 
claim and undertake the appropriate action.  

Finally, on a separate matter, the Board notes that the RO 
denied entitlement to TDIU in a May 2002 rating decision.  A 
VA Form 9, received in April 2003, expressed the veteran's 
disagreement with that decision and his desire to appeal it.  
The Board finds that this statement is sufficient to 
constitute a timely notice of disagreement.  See 38 C.F.R. § 
20.201 (2003).  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case and an explanation of the procedures 
and time limits for filing a substantive 
appeal on the issue of entitlement to 
TDIU.  It should allow the applicable 
period of time for the veteran to perfect 
the appeal on this issue and then proceed 
accordingly.  

2.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for narcolepsy and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

3.  The RO should attempt to secure 
additional service medical records, 
ostensibly missing from the record and 
apparently lost during the veteran's 
assignment overseas in the early 1980s.  
In addition, the RO should secure the 
veteran's complete service personnel 
records.  All requests for these records 
and responses to those requests should be 
documented in the claims folder.  

4.  The RO should secure from the Social 
Security Administration any records 
relating to a disability determination 
made in or about 1990, to include all 
associated medical records.  

5.  The RO should request the veteran's 
records from Fox Army Hospital at 
Redstone Arsenal, dated from September 
1988 to the present, related to the 
diagnosis or treatment of narcolepsy.  

6.  After completing any additional 
necessary development, the RO should 
review the claims folder and determine 
whether a medical examination or opinion 
is required under the VCAA.  If so, it 
should take the appropriate action to 
secure the necessary information.  

7.  After completing all required 
development, the RO should readjudicate 
the issue of service connection for 
narcolepsy.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


